UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-129569 Comtech AHA Corporation (Exact name of registrant as specified in its charter) 1126 Alturas Drive, Moscow, Idaho 83843 (208) 892-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Guarantees of the 2.0% Convertible Senior Notes due 2024 of Comtech Telecommunications Corp. (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)  Rule 12g-4(a)(2)  Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii)  Rule 15d-6  Approximate number of holders of record as of the certification or notice date:1 Pursuant to the requirements of the Securities Exchange Act of 1934 Comtech AHA Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 10, 2009 By: /s/ Fred Kornberg Fred Kornberg Chief Executive Officer
